ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                             )
                                                         )
 Siemens Government Technologies, Inc.                   ) ASBCA No. 62806
                                                         )
 Under Contract Nos. DE-AM36-09GO29041                   )
                     NOO No. W912DY-15-R-ES17            )

 APPEARANCES FOR THE APPELLANT:                            Andy Liu, Esq.
                                                           Robert S. Nichols, Esq.
                                                           Sam Van Kopp, Esq.
                                                           Haaleh Katouzian, Esq.
                                                            Nichols Liu LLP
                                                            Washington, DC

 APPEARANCES FOR THE GOVERNMENT:                           Michael P. Goodman, Esq.
                                                            Engineer Chief Trial Attorney
                                                           Karen L. King Vanek, Esq.
                                                            Engineer Trial Attorney
                                                            U.S. Army Engineer District, Huntsville

OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE GOVERNMENT’S
           MOTION TO DISMISS FOR LACK OF JURISDICTION

       Appellant, Siemens Government Technologies, Inc. (SGT), requests $2,889,715 in
what it says are breach of contract damages, alleging both a written contract and a
contract implied-in-fact with the U.S. Army Corps of Engineers (compl. at 3 ¶ 4, 13 ¶ 55,
14). The Army Corps of Engineers moves to dismiss the appeal for lack of jurisdiction,
saying it never had a contract with SGT (gov’t mot. at 6).

            STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

      Among SGT’s allegations are the following:

               The United States Army Engineering and Support Center
               (“CEHNC”) solicited an indefinite-delivery, indefinite-
               quantity (“IDIQ”) Energy Savings Performance Contract
               (“ESPC”) to improve the energy efficiency of the United
               States Air Force’s Spangdahlem Air Base (SAB) located in
               Rheinland-Pfalz, Germany. CEHNC selected Siemens
               Government Technologies, Inc. (“SGT”) to produce plans for
               the ESPC project at SAB, to audit SAB’s energy efficiencies,
            and to assess whether selected Energy Conservation Measures
            (“ECMs”) would constitute a viable ESPC at SAB. Over the
            course of four years, SGT did this work at the United States
            Government’s (“Government’s”) direction, incurring
            $2,889,715 in costs in the process.

            Construction projects at NATO facilities in Germany may be
            subject to an administrative agreement known as
            Auftragsbautengrundsatze 1975 (“ABG-75”), a component of
            the Status of Forces Agreement that allows NATO troops to
            operate on German soil. Under Article 30 of ABG-75, the
            Government is responsible for coordinating U.S. construction
            activity with the German government. Thus, CEHNC was
            responsible for determining, in consultation with the
            German government, whether ABG-75 applied to this ESPC
            contract.

                                          ...

            However, in this case, the U.S. government 1) failed to timely
            inform SGT that ABG-75 would apply to this ESPC contract;
            2) failed to timely decide that it would not request a waiver of
            ABG-75, as authorized under the agreement; and
            3) unreasonably decided not to request a waiver of ABG-
            75.

                                          ...

            SGT now seeks to recover the value of the developmental
            work it performed for the Government’s benefit and at their
            direction. The $2,889,715 in costs claimed by SGT are a
            direct result of the Government’s breach of the covenant of
            good faith and fair dealing, its failure to cooperate and share
            superior knowledge regarding ABG-75, and the quantum
            meruit benefiting the Government.

(Compl. at 1-2) (emphases added)

      The contracting officer’s final decision from which SGT appeals states:

            This decision is in reference to the contract awarded to
            Siemens Government Technologies, Inc. (Siemens) by the
            Department of Energy (DOE) for Energy Savings

                                           2
              Performance Contracts, No. DE-AM 36-09GO29041.
              Siemens is one of the energy contractors within the DOE set
              of Multiple Award Task Order Contracts for ESPC work.
              Siemens was down-selected under the Notice of Opportunity
              No. W912DY-15-R-ES17 issued on 14 October 2015 to the
              DOE MATOC holders to develop a preliminary assessment
              (PA) and an investment grade audit (IGA) for Spangdalhem
              AFB in Germany. Siemens was selected as the Energy
              Savings Contractor (ESCO) under that NOO. No task order
              was awarded to Siemens at the end of that process.

(R4, tab 3 at 14)

                                        DECISION

       Pursuant to 41 U.S.C. § 7105(e)(1)(A) (emphasis added), the Board “has
jurisdiction to decide any appeal from a decision of a contracting officer of the
Department of Defense, the Department of the Army, the Department of the Navy, the
Department of the Air Force, or the National Aeronautics and Space Administration
relative to a contract made by that department or agency.” Jurisdiction under this
provision requires no more than a non-frivolous allegation of a contract with the
government. Engage Learning, Inc. v. Salazar, 660 F.3d 1346, 1353 (Fed. Cir. 2011).
Thus, to establish Board jurisdiction under this provision, an appellant need only allege
the existence of a contract. Elizabeth Constr. Co., ASBCA No. 60723, 17-1 BCA
¶ 36,839 at 179,519. This bar is low. Premysler v. United States, 135 Fed. Cl. 657, 660
(2018).

        Based upon the record material quoted above, we conclude that SGT has set forth
a non-frivolous allegation of a contract with the government, triggering our jurisdiction
under 41 U.S.C. § 7105(e)(1)(A). Cf. Elizabeth Constr. Co., 17-1 BCA ¶ 36,839
at 179,519. (granting motion to dismiss for lack of jurisdiction; appellant “[did] not allege
that a contract existed between it and the government”)”; Tele-Consultants, Inc., ASBCA
No. 58129, 13 BCA ¶ 35,234 at 172,994 (“Given [appellant’s] contention here that it did
indeed directly enter into an implied-in-fact contract with the government respecting the
services at issue, we conclude we possess jurisdiction over this claim”). Whether SGT
had a contract with the Corps of Engineers is a merits question for another day. See
Engage Learning, 660 F.3d at 1355.




                                             3
                                    CONCLUSION

      The government’s motion to dismiss for lack of jurisdiction is denied.

      Dated: September 15, 2021



                                                 TIMOTHY P. MCILMAIL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                         I concur



 RICHARD SHACKELFORD                              MARK A. MELNICK
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Acting Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62806, Appeal of Siemens
Government Technologies, Inc., rendered in conformance with the Board’s Charter.

      Dated: September 16, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           4